Case: 16-17188   Date Filed: 10/30/2017   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17188
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:16-cr-00152-MSS-JSS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

CERO CASTRO CAJADO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 30, 2017)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-17188     Date Filed: 10/30/2017   Page: 2 of 2


      Mark O’Brien, appointed counsel for Cero Cajado in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of Cajado’s appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cajado’s convictions and

sentences are AFFIRMED.




                                          2